DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0054914 to Teoh et al in view of US 7,052,069 to Vance et al.
	Re Claim 1, Teoh et al disclose an interchangeable door liner system (100) comprising: at least one panel cover member (101, 102) configured to attached to an interior door panel (105) of an automobile, the at least one panel cover member having a plurality of primary fastener members (107) integrated therein positioned along an outline of the at least one panel cover member (101, 102); and a strip member integrated into the interior door panel (105) forming a frame (rim paragraph [0051]) surrounding an area of the interior door panel where the at least one panel cover member is attached, the strip member including a plurality of secondary fastener members integrated therein positioned along the strip member in a same position as a corresponding primary fastener member integrated in the at least one panel cover member (101, 102), wherein each secondary fastener member and corresponding primary fastener member is configured to attach to one another in a mating connection thereby providing a semi-permanent attachment of the at least one panel cover member to the interior door panel (see also paragraph [0048], [0049]). 
Teoh et al shows in figures 7 and 8 what looks to be a cutout in the panel, but is silent in the description as to what it specifically is, therefore Teoh et al fails to specifically disclose wherein the at least one panel cover member is configured in a shape similar to an outline of the interior door panel and includes a plurality of cut outs which are configured to enclose a corresponding part attached to the interior door panel.
Vance et al teaches wherein the at least one panel cover member (300) is configured in a shape similar to an outline of the interior door panel (figure 3B) and includes a plurality of cut outs (307) which are configured to enclose a corresponding part attached to the interior door panel (column 4, lines 17-22).
It would have been obvious to on with ordinary skill in the art before the effective filing date of the claimed invention to change the shape and have cutouts as taught by Vance et al in order to completely protect the door and still allow access to door controls and the door remain functional.
 	Re Claims 2, 3, 8 and 9, Teoh et al disclose further comprising an anchor member including a pair of anchor fasteners  for stabilizing the attachment of the at least one panel cover member to the interior door panel (see paragraph [0048] any suitable fasteners), wherein the pair of anchor fasteners are heavy-duty snap fasteners, wherein the plurality of primary fastener members include a cap and are socket, wherein the plurality of secondary fastener members include a stud and an eyelet.
Re Claim 4, Teoh et al discloses wherein the at least one panel cover member is interchangeable (see abstract line 1).  Re Claim 5, Teoh et al discloses wherein the at least one panel cover member (101) is removable from the strip member (102).  Re Claims 6 and 7, Teoh et al discloses wherein the at least one panel cover member showcases a customized visual imprint (see paragraph [0020]), wherein the customized visual imprint includes one or more from a group comprising images, logos, pictures, themes, colors, words, letters, and decorations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12 and 14-20 (Examiner assumes this is a typo for the claims are 1-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA ANN BONIFAZI/             Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612